Or



             PH != IU


  V     i P
WFITH E. HOTTI.L.C!                   'J




                  /fa. /Jottc;*




                        /Os^a ,■„,-
Johri   E.    Rodsrte           Sr-
t.d.c.J.J           12fc3i.7O                                 ■AHARILLO TX TS'l
Clements        Unit
9601    Spur        591                                      15JUL 2O15   PM   2   L
Amarillo,Texas                  79107-9606
              i.;
                        ji
               **■&
                          a.           -J
             -JV— (—      CD           o
                          csl
                          —J                 Sod   Po/davsa St,
                    -